DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 16 September 2022 have been considered but are moot because the amendment required the examiner to find a new reference, as shown below. 
Claim Objections
Claim 9 is objected to because of the following informalities:  line 1 recites “where”, it appears this should recite “wherein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (“Maeda”; US 2006/0158050), in view of Yamamoto et al. (“Yamamoto”; US 2013/0293036) and Torii et al. (“Torii”; US 2004/0069576).
Regarding claim 1: Maeda discloses a power device for a vehicle (Fig. 2) comprising:
a wheel bearing including a stationary ring (7) and a rotary ring (5) having a hub flange (7a), the rotary ring being rotatably supported by the stationary ring via rolling elements (6), the hub flange being configured to be attached with a wheel of the vehicle and a brake rotor (12); and
a generator including a stator (17) attached to the stationary ring of the wheel bearing and a rotor (18) attached to the rotary ring of the wheel bearing (paragraph 0026).
Maeda does not explicitly disclose the rotor includes a soft magnetic material part, magnets, and a resin material part that is integrally molded with the soft magnetic material part and the magnets, and the brake rotor is attached to the hub flange through the resin material part. 
However, Yamamoto discloses the rotor includes a soft magnetic material part, magnets, and a resin material part that is integrally molded with the soft magnetic material part and the magnets (paragraph 0101).
And, Torii discloses the brake rotor is attached to the hub flange through the resin material part (paragraph 0019 – a resin film is added to the rotor mounting surface of the hub flange). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor of Maeda to have the resin and soft magnets of Yamamoto in order to improve the quality of the rotor (paragraph 0231) and to have the rotor attach to the hub through the resin material, as disclosed by Torii, in order to fill the air gaps (paragraph 0020)  . 
Regarding claim 2: Maeda discloses the generator is a motor generator configured to be supplied with power to generate a rotational driving force (paragraph 0026).
Regarding claim 3: Maeda discloses the generator is of an outer rotor type in which the stator is located on an outer periphery of the wheel bearing, and the rotor is located on an outer periphery side of the stator (as shown in Fig. 2).
Regarding claim 4: Maeda discloses the generator is of a surface permanent magnet type (in that magnets 18 are on a surface of the rotor), but does not explicitly disclose in which the magnets are arranged on a surface of the soft magnetic material part of the rotor.
However, Yamamoto discloses the magnets are arranged on a surface of the soft magnetic material part of the rotor (in yolk 4, Fig. 11, paragraph 0221).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor to have the soft magnetic material of Yamamoto in order to effectively design a rotor. 
Regarding claim 5: Maeda discloses the generator is of an interior permanent magnet type (in that the magnets are on the interior of the rotor) but does not explicitly disclose in which the magnets are arranged on a surface of the soft magnetic material part of the rotor.
However, Yamamoto discloses the magnets are arranged on a surface of the soft magnetic material part of the rotor (in yolk 4, Fig. 11, paragraph 0221).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor to have the soft magnetic material of Yamamoto in order to effectively design a rotor. 
Regarding claim 7: Maeda discloses the generator has a power generation voltage, but does not explicitly disclose lower than 60 V.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to have the power generation voltage be less than 60 V in order to meet optimal system parameters. 
Regarding claim 8: Maeda discloses a vehicle comprising the power device as claimed in claim 1 (paragraph 0004).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda, Yamamoto, and Torii as applied to claim 1 above, and further in view of Aoi (JP 2003-348795-A, included on IDS, translation included herein).
Regarding claim 6: Maeda discloses the inner ring of the wheel bearing and the rotor are integrally formed, but does not explicitly disclose the wheel bearing and the rotor are molded with a resin material forming the resin material part.
However, Aoi discloses the wheel bearing and the rotor are molded with a resin material forming the resin material part (paragraph 0011 – in that it is known in the art to integrally mount rotor magnets with other components of the rotor and/or shaft).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention integrally mount the wheel bearing and rotor of Maeda with resin, as disclosed by Aoi, in order to reduce the components in the design. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the power device of claim 9, specifically comprising:
a bottom part of the resin material part is overlapped with the plate-like part of the brake rotor; and 
the plate-like part of the brake rotor is attached to the hub flange through the bottom part of the resin material part, in the context of the other components in the claim. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832